                                     UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION


      RUBIK’S BRAND, LTD.,

               PLAINTIFF,

      V.                                               CIVIL CASE NO.: 1:20-CV-07480

      THE PARTNERSHIPS AND UNINCORPORATED
      ASSOCIATIONS IDENTIFIED ON SCHEDULE A,
                                                       FILED UNDER SEAL
               DEFENDANTS.



                                       SCHEDULE A TO COMPLAINT

NO.   DEFENDANT / SELLER ALIAS                               MARKETPLACE URL
 1     Shantou Chachi Toys Co., Ltd.                      milagrotoys.en.alibaba.com/
 2              3C 0fficial Store                      www.aliexpress.com/store/3023019
 3           Aijiatiny factory Store                   www.aliexpress.com/store/5037265
 4              Ali Buyer Store                        www.aliexpress.com/store/5700015
 5               biarabul Store                        www.aliexpress.com/store/5786272
 6              Biubiubiu Store                        www.aliexpress.com/store/5121078
 7    Comfortable Baby Clothes Store                   www.aliexpress.com/store/5007019
 8                Foden Store                          www.aliexpress.com/store/5885147
 9             Go to Fitness Store                     www.aliexpress.com/store/5887179
10          Jun 3C Accessories Store                   www.aliexpress.com/store/4039038
11          Loving Baby House Store                    www.aliexpress.com/store/4987091
12             YOB GOOD Store                          www.aliexpress.com/store/5057248
13             Mijia TECH Store                        www.aliexpress.com/store/3616109
14           Mintiml dropship Store                    www.aliexpress.com/store/5258017
15          Mintiml HomeDecor Store                    www.aliexpress.com/store/5784464
16            Mintiml Living Store                     www.aliexpress.com/store/5593156
17              NCW Toy Store                          www.aliexpress.com/store/1952941
18            OceanBaby Toy Store                      www.aliexpress.com/store/2178203
19         One World One Dream Store                   www.aliexpress.com/store/2347225
20         Pudcoco Baby Clothes Store                  www.aliexpress.com/store/4999009
21          Pudcoco Babypick Store                     www.aliexpress.com/store/5004089


                                                   1
NO.   DEFENDANT / SELLER ALIAS                MARKETPLACE URL
22        Shop3990021 Store             www.aliexpress.com/store/3990021
23        Shop5605055 Store             www.aliexpress.com/store/5605055
24        Shop5798525 Store             www.aliexpress.com/store/5798525
25        Shop5883701 Store             www.aliexpress.com/store/5883701
26       Shop900249185 Store           www.aliexpress.com/store/900249185
27       Stylish Cozy Life Store        www.aliexpress.com/store/5062439
28         XDYPTOYS Store               www.aliexpress.com/store/3629058
29            Antsuccents                www.etsy.com/shop/Antsuccents
30        A&B Solutions Inc.        www.amazon.com/s?me=A3TKSGBI5K5JY
31            aomaidianzi           www.amazon.com/s?me=A17S25SKKZ3M6E
32              AROIC              www.amazon.com/s?me=A2H2FYMTIKMQI0
33        CARRINGTONwila            www.amazon.com/s?me=A112LJSXEL2YW7
34          CERYS RILEY             www.amazon.com/s?me=AE6C1BYE65NLI
35           cuihongbin11          www.amazon.com/s?me=A3LVXVVZI71TGK
36              Daisy18            www.amazon.com/s?me=A3OX0MDF4C0VZR
37             Dust-mask           www.amazon.com/s?me=A1D1GYU6GFX2PV
38            Elysia Store          www.amazon.com/s?me=A83ZUXQ84KU37
39     Fang Qiu Trading Company    www.amazon.com/s?me=A13FJNPQAC0W5O
40         Fashion FlashStar       www.amazon.com/s?me=A1N6WFTDOM472P
41              Gaoshu              www.amazon.com/s?me=APUEN644RW8VR
42          HAICHEN TEC            www.amazon.com/s?me=A2KD2OWBAQSAYQ
43           hengyuanxing          www.amazon.com/s?me=A3K0KI3W16QDMT
44              hgnhgbn            www.amazon.com/s?me=A3UGZ5Y1LA8XOO
45          kunshanfengshi          www.amazon.com/s?me=A2J36ZDKBCI8EH
46              lasjunu            www.amazon.com/s?me=A2V6PWOCU9K2TJ
47               Monte             www.amazon.com/s?me=A3HS1BTWNTDCCT
48           MSDMSASD              www.amazon.com/s?me=A3GB153ML8NH2M
49          yuanxiangsheng         www.amazon.com/s?me=A2IARO4NJGAMKT
50              SCHLC              www.amazon.com/s?me=A2H3M3ASM6EG8V
51      SETSBO O-face Anime        www.amazon.com/s?me=A2T624HEB3RDM2
52          sssssssssssgvfgv       www.amazon.com/s?me=A208UQAS41WWLU
53         tanglongchao1993        www.amazon.com/s?me=A3E7IAQ0REGWNR
54            YUANJIAN              www.amazon.com/s?me=A3TER162T8PS3O
55              eimmiss                 www.bonanza.com/booths/eimmiss
56             DonatasS2               www.bonanza.com/booths/DonatasS2
57            topshop168                 www.ebay.com/usr/topshop168
58          wangbiaoclothes            www.ebay.com/usr/wangbiaoclothes


                                   2
NO.   DEFENDANT / SELLER ALIAS             MARKETPLACE URL
59            anmas888                 www.ebay.com/usr/anmas888
60             wango31                  www.ebay.com/usr/wango31
61           best.seller.s.a          www.ebay.com/usr/best.seller.s.a
62             bestitude                www.ebay.com/usr/bestitude
63           bigdream666              www.ebay.com/usr/bigdream666
64            billisagolf              www.ebay.com/usr/billisagolf
65            cjhb48uhsh               www.ebay.com/usr/cjhb48uhsh
66               wgiga                   www.ebay.com/usr/wgiga
67          cool-stuff-store         www.ebay.com/usr/cool-stuff-store
68          crediblewitness          www.ebay.com/usr/crediblewitness
69            crowend47                www.ebay.com/usr/crowend47
70              cruinne                 www.ebay.com/usr/cruinne
71            ydshipping               www.ebay.com/usr/ydshipping
72             dangggg                  www.ebay.com/usr/dangggg
73             diwa_99                  www.ebay.com/usr/diwa_99
74             dmt-store                www.ebay.com/usr/dmt-store
75             epic.store              www.ebay.com/usr/epic.store
76           ffulldiameter            www.ebay.com/usr/ffulldiameter
77             finge-97                 www.ebay.com/usr/finge-97
78          flyme_tothesky           www.ebay.com/usr/flyme_tothesky
79           goldythestar             www.ebay.com/usr/goldythestar
80             hairart88                www.ebay.com/usr/hairart88
81            hotfocus14               www.ebay.com/usr/hotfocus14
82           householdus              www.ebay.com/usr/householdus
83           huaqianli_0               www.ebay.com/usr/huaqianli_0
84           jj294152023              www.ebay.com/usr/jj294152023
85             jodiaz10                 www.ebay.com/usr/jodiaz10
86         li22xuling56972           www.ebay.com/usr/li22xuling56972
87            lingyuoua                www.ebay.com/usr/lingyuoua
88              litran49                www.ebay.com/usr/litran49
89            love_0913                www.ebay.com/usr/love_0913
90               ltui_7                  www.ebay.com/usr/ltui_7
91           m*tree_shop              www.ebay.com/usr/m*tree_shop
92             medon2k                  www.ebay.com/usr/medon2k
93             mriu4152                www.ebay.com/usr/mriu4152
94            niceday313               www.ebay.com/usr/niceday313
95             yeeeva0                  www.ebay.com/usr/yeeeva0


                                 3
NO.   DEFENDANT / SELLER ALIAS                  MARKETPLACE URL
96             yiweih21                      www.ebay.com/usr/yiweih21
97              pac696                        www.ebay.com/usr/pac696
98             pamake74                     www.ebay.com/usr/pamake74
99             ranis989                      www.ebay.com/usr/ranis989
100         romi20112012                  www.ebay.com/usr/romi20112012
101           sansadul-0                    www.ebay.com/usr/sansadul-0
102          shelljoy2019                  www.ebay.com/usr/shelljoy2019
103            shirl3624                     www.ebay.com/usr/shirl3624
104          shunqinche0                   www.ebay.com/usr/shunqinche0
105              sint22                       www.ebay.com/usr/sint22
106       store-best-new-trend          www.ebay.com/usr/store-best-new-trend
107            stymarket                    www.ebay.com/usr/stymarket
108          sunny-life66                  www.ebay.com/usr/sunny-life66
109             tbz_68                        www.ebay.com/usr/tbz_68
110           thanyalotus                   www.ebay.com/usr/thanyalotus
111            you9759                       www.ebay.com/usr/you9759
112            yuahd40                       www.ebay.com/usr/yuahd40
113             zhze52                        www.ebay.com/usr/zhze52
114             ioodeal                        http:ioodeal.ecrater.com
115              joma                             joma.ecrater.com
116             leeccac                          leeccac.ecrater.com
117           minigadget                       minigadget.ecrater.com
118            tiantianlai       www.wish.com/merchant/554c39690688cf3d37f3c676
119             Viluar           www.wish.com/merchant/5d4840ce70327a16c0f1c4e2
120            w5tw5TT           www.wish.com/merchant/5dd4dd8aaf8da4a344ec9d53
121             wewe1            www.wish.com/merchant/5d8861f335b44923c52cf539
122          wodexiedian         www.wish.com/merchant/5a09405d3eb22a6a4d798916
123            wsygdrjh          www.wish.com/merchant/59b8e6a81262ab410965e64c
124           xiaoxiongna        www.wish.com/merchant/5b42ded8f643202258c8d88e
125           xiaphei001         www.wish.com/merchant/5d78ca4b8c8dc779012aba13
126        XT Johoson Store      www.wish.com/merchant/5899ca90809a764f4cb64c11
127           xupeng1818         www.wish.com/merchant/5938265ba7404413a6ecb5b9
128             yiyann           www.wish.com/merchant/5a1fd038dc7a9177b28e0101
129         YUEGUI1015           www.wish.com/merchant/5d5bb17f283abc55024a405c
130   ZEEFA TECHNOLOGY INC       www.wish.com/merchant/5923fa34131a790a67d4cac5
131        zhangfanghua698       www.wish.com/merchant/5e770830ba7ff15ee14b4d85
132            zhaofei1          www.wish.com/merchant/58f5cee547b01a7f3e10eb9a


                                    4
NO.   DEFENDANT / SELLER ALIAS                 MARKETPLACE URL
133       zhedengke*jianchi99     www.wish.com/merchant/5dcfadea4cc6670340425c98
134            Zlly store         www.wish.com/merchant/5afe8b4dbdade41bc23ae420
135       0808.CAOanye.com        www.wish.com/merchant/5dd3d6ab88f1f302c07582de
136       520giraffe0812LZT       www.wish.com/merchant/5dd393e64cc6677cb04359f7
137            Anywaiy            www.wish.com/merchant/5d3c5290e13a7e2e90f35c96
138          caiqimingfine        www.wish.com/merchant/5d5930742736784597177e6c
139     caiyuangungunniannihao    www.wish.com/merchant/5b35a2f165894d1dc4a8325c
140     CAOhuihui*LOVE*520        www.wish.com/merchant/5dd4b9154cc6677c83459546
141            CJ-chjing          www.wish.com/merchant/5dd4d532dd0c388000a7e684
142           dreamking           www.wish.com/merchant/566a366381581726ad540591
143        DwanrongSHOP           www.wish.com/merchant/5b286b7a7752c8404dc77dd8
144            DWFGA              www.wish.com/merchant/5e6ef08c198a0318bbc944aa
145           Erica Chen          www.wish.com/merchant/540d1e257f086e6cb1c65778
146           FgzdfdqW            www.wish.com/merchant/5dd396838c06ed68170265fd
147           gdhappylife         www.wish.com/merchant/5a2a4945dc7a9128d80e0230
148             GFAN              www.wish.com/merchant/5aa914672635a7126b0f7b50
149            givealike          www.wish.com/merchant/5a9d139947a0e75cdf8ab87e
150     guangdong.zhanglijuan/    www.wish.com/merchant/5dce658356ea3e1e4067e55b
151         GuLiQing Store        www.wish.com/merchant/5d7324c0af968f57c6a02ed3
152           GZProducts          www.wish.com/merchant/5a641897028bbd2d903a6499
153         Happy girl shop       www.wish.com/merchant/583ebee7e88f6374c273f554
154            hayday8            www.wish.com/merchant/58cf788f712870505d44ef5c
155        hi，a small shop        www.wish.com/merchant/5dd7028288f1f30cae76ca2b
156           huatiancuo          www.wish.com/merchant/57ceec76e9926f3e8986d78a
157             jiaJYY            www.wish.com/merchant/5d57c2014dd91b69aa6a57b9
158            jing-xu            www.wish.com/merchant/57c4ef3474e80a1c7f8614dd
       KLCC Korea Global Online
159                               www.wish.com/merchant/584933158108912ccb241111
                Store
160     LIU*butterflies*TONG      www.wish.com/merchant/5dd63d26af8da4aaabeb2a12
161         liuankang6092         www.wish.com/merchant/5e7999f0a7072007826a1d85
162         liuqiaoshoping        www.wish.com/merchant/59031039a8e3eb4acb774989
163         LIUQING66666          www.wish.com/merchant/5d60f36b07cc8d32c4fcce3c
164        liwenwen147253         www.wish.com/merchant/5e70d17129e78679009972d4
165          MIKU Store           www.wish.com/merchant/5942374663efc61258ddc196
166      msoore ahdelaide shop    www.wish.com/merchant/5b76385bbcd5f71d0950dbe9
167         now here shop         www.wish.com/merchant/5d57c2014dd91b69aa6a57b9
168            ois250FS           www.wish.com/merchant/5dd67c9457660703e1f9e209



                                     5
NO.   DEFENDANT / SELLER ALIAS                MARKETPLACE URL
169         Pan2017 store        www.wish.com/merchant/58d4916b5487d8571fd60de3
170          qinqinqin li        www.wish.com/merchant/5b45e50de4b3fb62c787c1a5
171            rwzttfc           www.wish.com/merchant/5a950afe1843543a294ab8c9
172           sdayuifg           www.wish.com/merchant/5e7c3ec6922b320c42e76f41
173       shan ji zhe world      www.wish.com/merchant/5b42dd91d9b2a4735574af28
      SHENZHEN ZHONGCHENG
174                              www.wish.com/merchant/58f9d77291a95f6646b04049
             CO. LTD.
175        SorkingDirect         www.wish.com/merchant/59a91c6015da070d4e11600f
176          Tesco Cloud         www.wish.com/merchant/58a9526b122bea50595a6c9c




                                    6
